On April 20,2004, the defendant was sentenced to a commitment to the Department of Corrections for the balance of the term from April 20,2004 to May 11, 2005 to run consecutively with the sentence received in Cause Number DC-03-0653, for violation of the conditions of a suspended sentence for the offense of the following: Count I: Driving under the Influence of Alcohol and/or Drugs, a felony; and Count IV: Obstructing a Peace Officer, a Misdemeanor.
*101DATED this 19th day of October, 2004.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however, her attorney, Carl DeBelly, was present. The state was not represented. The staff of the Montana Women’s Prison informed the Sentence Review Division that the Defendant had to leave prior to her hearing due to illness.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next scheduled hearing date at the Montana Women’s Prison.
Done in open Court this 24th day of September, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John Whelan.